          Case 2:19-cr-20058-JAR Document 33 Filed 05/14/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                             Case No. 19-20058-01-JAR

 DEVRONN H. SPORTSMAN,

            Defendant.


                               MEMORANDUM AND ORDER

        This matter is before the Court on Defendant Devronn H. Sportsman’s pro se “Motion to

Suppress Franks Hearing” (Doc. 21). The matter is fully briefed, and the Court has reviewed the

evidence and arguments submitted by both parties. The Court is prepared to rule. For the

reasons described below, Defendant’s motion is denied.

   I.      Background

        On August 31, 2019, two police officers—Officers Kelley and Faulkner—were

responding to a “shots fired” call. The caller stated the shots came from the area east of 43rd

Street, between Waverly Avenue and Parallel Parkway in Kansas City, Kansas. While the

officers were searching that area, they observed a silver Hyundai Sonata with temporary license

plate tags. The vehicle had damage on the front and driver’s side wheel. The officers ran the

temporary tag numbers through dispatch and learned the tags were expired. The officers then

approached the vehicle, which was still running with keys in the ignition. Defendant was in the

driver’s seat apparently asleep. Officer Kelley woke Defendant by giving multiple verbal

commands. Once awake, Defendant turned the key multiple times and tried to put the vehicle

into gear. Following multiple verbal commands, Defendant pulled the key out of the ignition.
            Case 2:19-cr-20058-JAR Document 33 Filed 05/14/20 Page 2 of 4




          Officer Kelley spoke with Defendant and requested identification, which Defendant

provided. Dispatch informed the officers that Defendant had ten warrants out of Kansas City,

Kansas, that Defendant had felony convictions, and that Defendant appeared to be on federal

probation. The officers repeatedly asked Defendant to exit the vehicle, and he eventually

complied. Prior to exiting the vehicle, the officers noticed Defendant feeling around his

waistband area. The officers then conducted a search incident to arrest and recovered a loaded

black handgun from Defendant’s waistband and a bag containing a white, rock-like substance

and green pills. The officers transported Defendant to the Wyandotte County Detention Center.

          Detective Seal, who was not present during the search or arrest, tested the substances the

follow day. The white substance tested presumptively positive for cocaine, and the green pills

tested presumptively positive for ecstasy and methamphetamine. Detective Seal also reviewed

Defendant’s convictions and determined Defendant was prohibited from possessing any firearm.

Based on this information and information from the arresting officers, Detective Seal prepared an

affidavit for an application for an arrest warrant. An assistant district attorney prepared an

information detailing three counts against Defendant. Both the affidavit and the information

were presented to a judge in Wyandotte County, Kansas, who issued a warrant for Defendant’s

arrest.

          Defendant was charged in Wyandotte County District Court on September 2, 2019 for:

(1) criminal possession of a firearm, (2) possession of opiates, and (3) possession of a

hallucinogenic drug. Defendant appeared on those charges. On September 25, 2019, a federal

indictment was brought against Defendant for felon in possession of a firearm. The three

charges from Wyandotte County were dismissed on September 26, 2019.




                                                   2
               Case 2:19-cr-20058-JAR Document 33 Filed 05/14/20 Page 3 of 4




    II.             Discussion

          Defendant moves for a Franks hearing.1 He argues “that the affidavit contained

fabricated statements made in the report as to the stated incident that took place on August 31,

2019.”2 The basis for Defendant’s conclusion is that Detective Seal authored the arrest warrant

but was not actually present when Defendant was arrested. Defendant complains that Detective

Seal “never investigated the crime scene nor, did detective A Seal bear [any] factual knowledge

as to the commission of the alleged crime dispatched to Officer Kelley, and Faulkner.”3

          In Franks v. Delaware, the Supreme Court of the United States held that a search warrant

based on an affidavit that includes knowing and intentionally false statements, or statements

made with reckless disregard for the truth, may void the warrant.4 Upon a showing of falsity by

a preponderance of the evidence, the reviewing court is to set aside the false material and hold a

hearing to determine whether the remaining information supports probable cause to believe

evidence of the crime would be found at the place to be searched.5 The standards and processes

set out in Franks also apply to alleged material omissions.6

          To obtain an evidentiary hearing under Franks, a defendant’s “attack must be more than

conclusory and must be supported by more than a desire to cross-examine. There must be

allegations of deliberate falsehood or of reckless disregard for the truth, and those allegations




          1
          Although Defendant’s motion is titled “Motion to Suppress Franks Hearing,” the only relief requested in
the body of the motion is for an evidentiary hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978).
          2
              Doc. 21 at 2.
          3
              Id. at 3 (errors in original).
          4
              Franks, 438 U.S. at 155–56.
          5
              Id.
        6
          United States v. Knittel, 462 F. App’x 844, 847 (10th Cir. 2012) (citing United States v. Kennedy, 131
F.3d 1371, 1376 (10th Cir. 1997)).




                                                         3
            Case 2:19-cr-20058-JAR Document 33 Filed 05/14/20 Page 4 of 4




must be accompanied by proof.”7 Negligent inaccuracies are not sufficient to show falsity as

required by Franks.8

       Here, evidence against Defendant was not obtained through a search warrant. Rather,

Officers Kelley and Faulkner conducted a search incident to arrest, the validity of which

Defendant does not challenge. Franks therefore does not apply. But even if Franks did apply to

probable cause affidavits, Defendant has failed to identify with the requisite particularity what

statements in Detective Seal’s affidavit he believes were intentionally false or made with

reckless disregard for the truth. Defendant’s motion is not accompanied by any proof attacking

the veracity of the affidavit. Accordingly, Defendant is not entitled to the relief he requests.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s motion (Doc. 21)

is DENIED.

       IT IS SO ORDERED.

       Dated: May 14, 2020

                                                             S/ Julie A. Robinson
                                                             JULIE A. ROBINSON
                                                             CHIEF UNITED STATES DISTRICT JUDGE




       7
           Franks, 438 U.S. at 172.
       8
           United States v. Ross, 920 F.3d 1530, 1534 (10th Cir. 1990).




                                                         4
